DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 12/27/21.
Double patenting rejection withdrawn since TD filed and approved (DIST.E.FILE 12/27/21; DISQ.E.FILE 12/27/21).
101 rejection is maintained. See details below.
Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
1] applicant argues: (summary Remarks 12/27/21, pg 9-10)(emphasis added)
…
The amended claims are not directed to a method of organizing human activity, as the
claims do not recite features relating to a human activity. Recognizing an activity of a user
from activity data collected from a sensor is not the same as organizing human activity. T11e
amended claims do not recite any features or steps relating to organizing human activity.
Rather, the amended claims recite recognizing an activity from data collected by a sensor,
generating commentary text data and adding the commentary text data to a screen.

Additionally, the amended claims are not directed to a mathematical concept, as they
do not recite any features related to a mathematical relationship, formula, calculation or
equation. :Further, the amended claims are not directed to a mental process because the human mind may not transmit uplink data using radio resources. Thus, because the claims
are not directed to a judicial exception, the amended claims are eligible under 35 U.S.C.
§ 101.
Should the Office continue on to perform analysis under Prong 2, Applicant
respectfully asserts that the amended claims are eligible under 35 U.S.C. § 101 Under
Prong 2, an Examiner must determine whether "the claim as a whole integrates the recited
judicial exception into a practical application of the exception". The Revised Guidance
indicates that "claim that integrates a judicial exception into a practical application will apply,
rely on, or use the judicial exception in a manner that imposes a meaningful limit on the
judicial exception, such that the claim is more than a drafting effort designed to monopolize
the judicial exception".
In this case, the amended claims, as a whole, integrate an asse11ed judicial exception
into a practical application of the exception. The claims recite that the circuitry is configured
to recognize an activity from activity data collected from a sensor, generate commentary text
data and add the commentary text data to a screen. Such features are integrated into a
specific apparatus so as to enable a user to effectively share real-time properties and activity
data (see [0006] a11d [0139]-[0147] of the publication). The claimed features meaningfully

and mental process) to a practical application that results in an apparatus that automatically
recognizes changes in user activity and adds commentary text data corresponding to the user
activity to a screen displaying a map including a location at which the change in user activity
is detected.
Thus, the claim is not directed to a11 abstract idea under Step 2A, and thus is eligible
under 35 US.C. § 101.

	The examiner respectfully disagrees.
	The independent claim(s) 1, 19 and 20 recite(s) providing, indicating, receiving and deleting steps is/are certain methods of organizing human activity of managing personal behavior and/or relationships and/or interactions between people (including social activities) including the recitation of generic circuitry as generic tools for the human interaction. For example, generate commentary text data that indicates a change of activity by the user based on recognized activity, the commentary text data corresponding to a location in which a change is detected; and add the commentary text data to a screen displayed by a display, the screen including a map, and a location is included in a display portion of the map encompasses human activity and the use of computers is automating human activity. Further, creating a user image (claim 3), thumbnail image with user name (claim 4), indicating mode of transportation (claim 5), user status indicates walking or running (claim 6), user speed and/or distance (claim 7, 16), activity, new activity and/or regular activity over a path, in a graph, exercise graph, location abstracted (claims 8-18) falls under certain methods of organizing human activity of managing personal behavior and/or relationships and/or interactions between people (including social activities) including the recitation of generic circuitry and generic use of a screen to display a map and location as generic tools for the human interaction. Furthermore, IFW, page 1, section “technical problem” the problem being solved is that behavior of other shared users in real-time is not represented adequately and it is difficult for user to have adequate interest in other users’ behavior and the invention provides a novel and improved apparatus capable of effectively representing real-time properties when users share behaviors of their own (see IFW [0005-6]) and this is not a technological improvement but, instead, solves a human interaction problem. Accordingly, the claims(s) recite an abstract idea (Step 2A Prong One).
The rejection is maintained.

2] applicant argues: (summary Remarks 12/27/21, pg 11)(emphasis added)
However, even if the claims are improperly considered to be directed to an abstract idea under Step 2A, Applicant respectfully submits that the amended claims recite significantly more than an abstract idea itself (i.e., "more than a mere instruction to apply the abstract idea") under Step 2B.

The Office Action asserts that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception "because the claim(s) as a whole, looking at the elements individually and in combination, does not integrate the abstract idea into a practical application" (see Office Action, page 3). The Office Action further asserts that the claim features do not amount to significantly more because the claim features do not provide a technological improvement, but "instead, solves a human interaction problem" (see Office Action, page 3). Thus, the Office Action's analysis appears to be that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim features are not integrated into a practical application, and the claim features do not provide a technological
improvement. However, such analysis is improper and incomplete.

The Office Action's analysis with respect to step 2B is based solely on the Office Action's conclusions with respect to step 2A. prong 2. Whether or not an abstract idea is integrated into a practical application is a question for step 2A prong 2 and not for step 2B. The issue in step 2B is whether or not the claimed features amount to significantly more than an abstract idea, and the Office Action provides analysis or support relating to this question.
Moreover, the Office Action's assertion that the claim features do not provide a technological improvement, but "instead, solves a human interaction problem" is not correct because the Office Action seems to narrowly interpret what qualifies as a technological improvement.

The examiner respectfully disagrees.
Specifically, see response to 1] above.
Furthermore, the additional element of “circuitry” and amendment of “screen” (claim 1) do not transform the abstract idea into something significantly more than the idea itself since the elements of “circuitry” and “screen” is/are conventional alone or in combination. (Step 2B). The claim(s) is/are not patent eligible.

3] applicant argues: (summary Remarks 12/27/21, pg 12-13)(emphasis added)
In particular, for Step 2B of the analysis, the PTO has provided several examples of claim limitations that qualify as "significantly more" when recited in a claim with an abstract idea, including "Improvements to another technology or technical field". In example 25 of the PTO's July 30, 2015, Federal Register publication entitled. "July 2015 Update on Subject Matter Eligibility," the analysis includes the following in determining that the example claim recites patent-eligible subject matter:
<citation omitted>
In other words, the July 2015 Update (with reference to example 25 which emphasizes improvements to function) determined that hypothetical claim features were patent-eligible because of: inter alia, the totality of the steps provides improvements in another technical field, which amounts to significantly more than the recitation of an abstract idea. Thus, user interface and "software" (as labeled in the Office Action) improvements, such as those labeled in the Office Action relating to "a human interaction problem", are technological improvements.

The examiner respectfully disagrees.
Specifically, see responses to 1] -2] above.
Furthermore, the additional element of “circuitry” and amendment of “screen” (claim 1) do not transform the abstract idea into something significantly more than the idea itself since the elements of “circuitry” and “screen” is/are conventional alone or in combination. (Step 2B). The claim(s) is/are not patent eligible.
Applicant’s other arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) 1, 19 and 20 recite(s) providing, indicating, receiving and deleting steps is/are certain methods of organizing human activity of managing personal behavior and/or relationships and/or interactions between people (including social activities) including the recitation of generic circuitry as generic tools for the human interaction. For example, generate commentary text data that indicates a change of activity by the user based on recognized activity, the commentary text data corresponding to a location in which a change is detected; and add the commentary text data to a screen displayed by a display, the screen including a map, and a location is included in a display portion of the map encompasses human activity and the use of computers is automating human activity. Further, creating a user image (claim 3), thumbnail image with user name (claim 4), indicating mode of transportation (claim 5), user status indicates walking or running (claim 6), user speed and/or distance (claim 7, 16), activity, new activity and/or regular activity over a path, in a graph, exercise graph, location abstracted (claims 8-18) falls under certain methods of organizing human activity of managing personal behavior and/or relationships and/or interactions between people (including social activities) Step 2A Prong One). Furthermore, the additional element of “circuitry” and amendment of “screen” (claim 1) do not transform the abstract idea into something significantly more than the idea itself since the elements of “circuitry” and “screen” is/are conventional alone or in combination. (Step 2B). The claim(s) is/are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0277326 A1 to Sherrets et al. (“Sherrets”) [IDS 3/31/21] in view of U.S. Patent Publication No. 2011/0081634 A1 to Kurata et al. (“Kurata”) and further in view of U.S. Patent Publication No. 2007/0112922 A1 to Kurata et al. (“Kurata-922”).  
claim 1, Sherrets discloses an information processing apparatus, comprising: circuitry configured to recognize an activity of a user from activity data collected from a sensor (Sherrets: fig 1-6, [0003-8]: processors and logic to perform operations generating event objects having event information section associated with first user [0006] … receiving temporal activity data associated with actions of first user including location information from GPS sensor [0005] …);
in a case that the circuitry recognizes a change of activity by the user, generate commentary text data that indicates the change of activity by the user based on the recognized activity (Sherrets: fig 1, [0015-21]: … receiving temporal data corresponding to activity associated with one or more actions of the first user (in a case that the circuitry recognizes a change of activity by the user) … includes receiving location data from the GPS sensor [0005] … updating the one or more event based on the event information section is provided at the time the target users in the social network view or comment (1st 2nd …nth commentary) on the post (generate commentary text data …) and the system generates and displays context information relevant to the event information … examples of context may be actions (see with [0005] - that indicates the change of activity by the user based on the recognized activity) that occur during the event that are notable or interesting… [0017] … for example, user may have checked in (indicates the change of activity by the user based on the recognized activity) to an event before the start of event … the system generates event objects that has event information associated with the user sending a posts from the user to target users indicating that s/he is at the event (generate commentary text data that indicates the change of activity by the user based on the recognized activity) … examples of context information may be actions (1st 2nd …nth commentary) that occur during the event that are notable or interesting [0015-16] …).
Sherrets did not explicitly disclose in a case that the circuitry recognizes a change of activity by the user, generate commentary text data that indicates the change of activity by the user based on the recognized activity, the commentary text data corresponding to a location at which the change of activity by the user is detected (emphasis added)   
Kurata discloses in a case that the circuitry recognizes a change of activity by the user  (Kurata: fig 36-46, [0064-77; 0320-406]: fig 35A block s202 detect movement/state pattern (a change of activity by the user) from sensor block s204 calculate geo category information (code histogram) from location information block s206 detect behavior/situation pattern from movement/state pattern (a change of activity by the user) and geo category location), 
generate commentary text data that indicates the change of activity by the user based on the recognized activity (Kurata, fig 25-46, [0267-291; 320-330]: fig 26 & 31-33 & 36-37 and fig 26 by using the behavior/situation pattern it becomes possible to detect a behavior/situation pattern relating to a user’s daily behavior .. it becomes possible to use user’s daily behavior which as hard to predict from a behavior history expressed by an accumulation of behaviors (indicates the change of activity by the user based on the recognized activity) [0267] … even if the user is behind schedule or moving ahead of schedule, the behavior of the user can be grasped from the behavior/situation pattern and appropriate information presented by detecting the delay or acceleration (see with fig 31-33 & 36-37 [0273] above ‘on the way home’ - generate commentary text data that indicates the change of activity by the user based on the recognized activity) … the delay may be notified to the user(s) and may be presented together with location information on the current location and information described in the schedule information (see with fig 31-33 & 36-37  [0273; 329-330; 356] above - generate commentary text data that indicates the change of activity by the user based on the recognized activity) [0274]), 
the commentary text data corresponding to a location at which the change of activity by the user is detected (emphasis added) (Kurata: fig 36-46, [0064-77; 0320-406]: registration information input includes an addressee user, a range of notification receivers, the type of trigger behavior (in a case that the circuitry recognizes a change of activity by the user), a message (ToDo information) (commentary) and repetition/non-repetition … [0356] … for example, in fig 37, generate commentary text) “moving (train, bus, car, bicycle)”, “on way home” “shopping” may be automatically selected (the commentary text data corresponding to a location at which the change of activity by the user is detected) … [0329] … and ToDo information (commentary) effectively displayed at an appropriate timing in accordance with a behavior/situation pattern (the commentary text data corresponding to a location at which the change of activity by the user is detected) … [0330]).
Sherrets and Kurata are analogous art because they are from the same field of endeavor with respect to commentary/notification.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kurata into the apparatus by Sherrets.  The suggestion/motivation would have been to provide a technology of correlating schedule information using behavior/situation pattern to provide appropriate information according to the situation  based on a behavior history and location history (Kurata: [0319]).  
Sherrets did not explicitly disclose add the commentary text to a screen displayed by a display, the screen including a map and the location is included in a displayed portion of the map.
Kurata-922 disclose add the commentary text to a screen displayed by a display, the screen including a map and the location is included in a displayed portion of the map (Kurata-922: fig 2-16, [0146-162]: fig 14-15 … fig 15 a map of predetermined area is displayed and destination P is set and selected on map by user [0147] … characters are displayed which express actions performed by user at respective places on map (screen including a map and the location is included in a displayed portion of the map) obtained on basis of GPS sensor data and characters are selected based on state of user which state is indicated by presence information [0148] … character 61 indicates that user 1 was riding a vehicle and character 62 indicates that user 1 was standing still when user 1 was at a place where character 62 is displayed [0149] … character 67 indicates present position of user 1 and action of user 1 message “now: moving by vehicle” indicating present action of user 1 is displayed by character 67 (add the commentary text to a screen displayed by a display, the screen including a map and the location is included in a displayed portion of the map) [0150]).
Sherrets, Kurata and Kurata-922 are analogous art because they are from the same field of endeavor with respect to commentary/notification.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kurata into the apparatus by Sherrets and Kurata.  The suggestion/motivation would have been to provide a user 1 to communicate another user with a tool suitable for the present state of the user (Kuratha-922: [0144]).
As to claim 2, Sherrets, Kurata and Kurata-922 disclose wherein the circuitry is further configured to store the activity data, temporarily or continuously, in a memory (Kurata: fig 33 block 22 history storage unit behavior history/situation history).
For motivation, see rejection of claim 1.
As to claim 3, Sherrets, Kurata and Kurata-922 disclose wherein the circuitry is further configured to create, from user information of the user, a user information image (Kurata: fig 36 & 42-43 [0321-330;352-375]: see fig 36 ToDo list information displayed (the commentary text data in a list) and ToDo information may be shared among multiple users (the commentary text data in a list to another user(s)) [0330] … in relation to behavior/situation pattern “meal” ToDo “take  a picture of a meal” may be presented at start (create, from user information of the user, a user information image) [0365] … ).
For motivation, see rejection of claim 1.
As to claim 4, Sherrets, Kurata and Kurata-922 disclose wherein the user information image includes a user name of the user or a thumbnail image corresponding to the user (Sherrets: fig 4-5, [0031-51]: system enables user  to display posts 504a-c that may include text, audio, links, single image (tthumbnail image), multiple images 504b (tthumbnail images) or video [0044] …system can provide corresponding context information such as 416a may be text, symbols, for example, context may include map of bases with icons labeled with players’ names representing base runners on base (user name and/or thumbnail image corresponding to user(s)) [0031]).
For motivation, see rejection of claim 1.
As to claim 5, Sherrets, Kurata and Kurata-922 disclose wherein the user status indicates a mode of transportation of the user (Kurata: see fig 37 behavior/situation pattern of moving (train, bus, car, bicycle), on way home, shopping).
For motivation, see rejection of claim 1.
As to claim 6, Sherrets, Kurata and Kurata-922 disclose the user status indicates that the user is walking or running (Kurata: see fig 37 behavior/situation pattern of moving (non foot), walking).
For motivation, see rejection of claim 1.
As to claim 7, Sherrets, Kurata and Kurata-922 disclose wherein the commentary text data includes descriptive commentary corresponding to a speed of the user (Kurata: fig 7-8 & 14, [0142-147;186-198]: fig 7-8 movement/state recognition unit can also detect, from acceleration, the time of occurrence of the “walking” movement/state pattern, the time of occurrence, and duration thereof and can detect the intensity (speed) of walking from the amplitude of acceleration data [0145] … in example fig 14, by focusing on state of a train from acceleration to deceleration, a case where the train stopped at a station (commentary), a case where user got off train that arrived at station and started walking (commentary - corresponding to a speed of the walking with reference to accelerated/decelerated/stopped train) can be distinguished and the like … [0193]; fig 36, [0322-325]: setting/registering notification  of ToDo information ... boxes for setting ... 'display contents' 'type of behavior' 'sharing' for settings provided ... behavior lists include behavior/situation patterns such as 'working' 'eating' 'shopping' chores' and 'viewing' for example, and group lists such as 'family' 'club' 'basketball team' 'workmates', for example ... 'on the way home' selected and this ToDo information displayed on display screen (commentary) at a timing the behavior/situation pattern detected ...; fig 37, [0329]: ... for example, 'moving (on foot)' and 'walking' (corresponding to a speed) may be automatically selected for 'message list' (commentary text data includes descriptive commentary corresponding to a speed of the user) ...).
For motivation, see rejection of claim 1.
As to claim 8, Sherrets, Kurata and Kurata-922 disclose wherein the circuitry is configured to generate the commentary text data in a case that new activity data is collected (Kurata, fig 25-46, [0267-291; 320-330]: fig 31-33 & 36-37 and using a behavior/situation pattern a situation where the user is almost arriving at a tourist spot (new activity data), a situation where the user is doing sightseeing around the tourist spot, a situation where the sightseeing is almost over (new activity data), a situation where the user is on the way home (new activity data), and the like, can be recognized and information presentation realised (see with [0329-330; 356] above - generate the commentary text data in a case that new activity data) [0273] … even if the user is behind schedule or moving ahead of schedule, the behavior of the user can be grasped from the behavior/situation pattern and appropriate information presented by detecting the delay or acceleration (see with fig 31-33 & 36-37 [0273] above ‘on the way home’ - generate the commentary text data in a case that new activity data) … the delay may be notified to the user(s) and may be presented together with location information on the current location and information described in the schedule in formation (see with fig 31-33 & 36-37  [0273; 329-330; 356] above - generate the commentary text data in a case that new activity data is collected) [0274]).
For motivation, see rejection of claim 1.
As to claim 9, see similar rejection to claim 1 where the method is taught by the apparatus.
As to claim 9, Sherrets, Kurata and Kurata-922 further disclose compare a pattern of user activity indicated in the activity data to stored pattern information (Kurata, fig 25-46, [0267-291; 320-330]: fig 31-33 & 36-37 and using a behavior/situation pattern a situation where the user is almost arriving at a tourist spot (pattern of activity data to stored pattern information), a situation where the user is doing sightseeing around the tourist spot, a situation where the pattern of activity data to stored pattern information), a situation where the user is on the way home (pattern of activity data to stored pattern information), and the like, can be recognized and information presentation realised [0273]); 
and generate the commentary text data by acquiring a commentary corresponding to a stored pattern in a case that the circuitry detects the change from regular activity of the user based on the stored pattern (Kurata, fig 25-46, [0267-291; 320-330]: fig 26 & 31-33 & 36-37 and fig 26 by using the behavior/situation pattern it becomes possible to detect a behavior/situation pattern relating to a user’s daily behavior .. it becomes possible to use user’s daily behavior which as hard to predict from a behavior history expressed by an accumulation of behaviors (corresponding to a stored pattern in a case that the circuitry detects the change from regular activity of the user based on the stored pattern) [0267] … even if the user is behind schedule or moving ahead of schedule, the behavior of the user can be grasped from the behavior/situation pattern and appropriate information presented by detecting the delay or acceleration (see with fig 31-33 & 36-37 [0273] above ‘on the way home’ - generate the commentary text data by acquiring a commentary corresponding to a stored pattern in a case that the circuitry detects the change from regular activity of the user based on the stored pattern) … the delay may be notified to the user(s) and may be presented together with location information on the current location and information described in the schedule information (see with fig 31-33 & 36-37  [0273; 329-330; 356] above - generate the commentary text data by acquiring a commentary corresponding to a stored pattern in a case that the circuitry detects the change from regular activity of the user based on the stored pattern) [0274]).
For motivation, see rejection of claim 1.
As to claim 10, Sherrets, Kurata and Kurata-922 disclose wherein the commentary text data includes descriptive commentary corresponding to the user status and the activity data (Kurata, fig 25-46, [0267-291; 320-330]: fig 31-33 & 36-37… even if the user is behind schedule or moving ahead of schedule, by detecting the delay or acceleration (see with fig 31-33 & 36-37 [0273] above ‘on the way home’ - commentary text data includes descriptive commentary corresponding to the user status and the activity data) … the delay may be notified to the user(s) and may be presented together with location information on the current location and information described in the schedule in formation (see with fig 31-33 & 36-37  [0273; 329-330; 356] above - commentary text data includes descriptive commentary corresponding to the user status and the activity data) [0274]).
For motivation, see rejection of claim 1.
As to claim 11, Sherrets, Kurata and Kurata-922 disclose wherein the commentary text data includes information indicating a duration of a user activity indicated by the activity data (Kurata: fig 7-8 & 14, [0142-147;186-198]: fig 7-8 movement/state recognition unit can also detect, from acceleration, the time of occurrence of the “walking” movement/state pattern, the time of occurrence, and duration thereof and can detect the intensity (speed) of walking from the amplitude of acceleration data [0145] … as described, a feature quantity of each movement/state pattern detected  based on frequency or intensity obtained by analyzing sensor … when change over time in movement/state pattern quantity obtained, movement/state recognition sequentially determines movement/state pattern and outputs the movement/state pattern that changes time-serially (see with [0145]-  output or  commentary text data includes information indicating a duration of a user activity indicated by the activity data) [0146]; fig 25-46, [0267-291; 320-330]: fig 34 … in a case of histories of length of stay (or duration) the time/calendar information and the like included in the behavior history and these histories may be used (see with [0145-146]-  output or  commentary text data includes information indicating a duration of a user activity indicated by the activity data) [0296]).
For motivation, see rejection of claim 1.
As to claim 12, Sherrets, Kurata and Kurata-922 disclose wherein the commentary text data includes information based on a history of past user information based on a history of past user activity) [0267] … even if the user is behind schedule or moving ahead of schedule, the behavior of the user can be grasped from the behavior/situation pattern and appropriate information presented by detecting the delay or acceleration (see with fig 31-33 & 36-37 [0267, 273] above ‘on the way home’ - the commentary text data includes information based on a history of past user activity) … the delay may be notified to the user(s) and may be presented together with location information on the current location and information described in the schedule information (see with fig 31-33 & 36-37  [0267, 273] above -- the commentary text data includes information based on a history of past user activity) [0274]).
For motivation, see rejection of claim 1.
As to claim 13, see similar rejection to claims 1 and 9.
As to claim 19, see similar rejection to claim 1 where the method is taught by the apparatus.
As to claim 15, see similar rejection to claim 1 where the medium is taught by the apparatus.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0277326 A1 to Sherrets et al. (“Sherrets”) [IDS 3/31/21] in view of U.S. Patent Publication No. 2011/0081634 A1 to Kurata et al. (“Kurata”), U.S. Patent Publication No. 2007/0112922 A1 to Kurata et al. (“Kurata-922”) and further in view of U.S. Patent Publication No. 2015/0088464 A1 to Yuen et al. (“Yuen”) [IDS 3/31/21].
As to claim 14, Sherrets, Kurata and Kurata-922 disclose the apparatus of claim 1.
For motivation, see rejection of claim 1.

Yuen discloses wherein the circuitry is further configured to initiate display of a map having graphic indicia corresponding to user activity over a path progression (Yuen: fig 6A-F, [0035-40]: fig 7A-V, [0041-65; 200-201; 263]:  see fig 7A… analyzing the detected activity and corresponding geo-location data during the period of time includes determining an activity level for each time element and performed at time element 144(2) with activity level 146(2) … [0200] …activity corresponds to graphical ‘home’, ‘vehicle’ ‘parent’s home’ etc … (see fig 7A - initiate display of a map having graphic indicia corresponding to user activity over a path progression) [0201]; fig 1A-E, [0021-25; 0008-19; 0087-112]: a variety of situations/activities uses location data to segment a period of time into identifiable events (behavior/actions), each event defining an activity for a period of time … [0087] … for example, a user wearing a monitoring device while walking … climbing stairs … such data can be processed and associated to the user’s activity … [0090]).
Sherrets, Kurata, Kurata-922 and Yuen are analogous art because they are from the same field of endeavor with respect to activity data.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Yuen into the system by Sherrets, Kurata and Kurata-922.  The suggestion/motivation would have been to provide for capturing activity data over a period of time and associating the captured data into identification of location of a user performing activities (Yuen: [0004]) and for sharing activity data displayed to two or more users in disparate locations (e.g. virtual shared walk) (Yuen: [0101]). 
As to claim 15, Sherrets, Kurata, Kurata-922 and Yuen disclose wherein the circuitry is further configured to initiate display of a graph summarizing one day of the activity data of the user (Yuen: fig 6A-F, [0035-40]: fig 7A-V, [0041-65; 200-201; 263]:  see fig 7A… analyzing the detected activity and corresponding geo-location data during the period of time includes determining an activity level see fig 7A – this is a summary of Thurs March 1) [0201]).
For motivation, see rejection of claim 14.
As to claim 16, Sherrets, Kurata, Kurata-922 and Yuen disclose wherein the graph indicates a speed and distance traveled according to the activity data of the user (Yuen: fig 6A-F, [0035-40]: fig 7A-V, [0041-65; 200-201; 263-265; 268]:  see fig 7B events 424(1-7) includes activity levels (see with [0268] –speed and distance of activity between locations) of activity performed by the user [0263-265] … analyzing the detected activity and corresponding geo-location data during the period of time includes determining an activity level for each time element and performed at time element 144(2) with activity level 146(2) … [0200] …activity corresponds to graphical ‘home’, ‘vehicle’ ‘parent’s home’ etc … (see fig 7B [0263-265;268] – graph indicates a speed and distance traveled according to the activity data of the user) [0201]).
For motivation, see rejection of claim 14.
As to claim 17, Sherrets, Kurata, Kurata-922 and Yuen disclose wherein the circuitry is further configured to initiate display of an exercise graph showing an exercise state of at least one of walking or running at predetermined time intervals based on the activity data of the user (Yuen: fig 1A-E, [0021-25; 0008-19; 0087-112]: a variety of situations/activities uses location data to segment a period of time into identifiable events (behavior/actions), each event defining an activity for a period of time … [0087] … for example, a user wearing a monitoring device while walking … climbing stairs … such data can be processed and associated to the user’s activity … [0090]; fig 6A-F, [0035-40]: fig 7A-V, [0041-65; 200-201; 263-265; 268]:  see fig 7B events 424(1-7) includes activity levels (see with [0268] –speed and distance of activity between locations) of activity performed by the user [0263-265] … analyzing the detected activity and corresponding geo-location data during the period of time includes determining an activity level for each time element and performed at time element 144(2) with activity level 146(2) … [0200] …activity corresponds to graphical ‘home’, ‘vehicle’ see fig 1E & 7B [0087; 90; 263-265;268] fig 7B running, stationary along timeline – an exercise graph showing an exercise state of at least one of walking or running at predetermined time intervals based on the activity data of the user) [0201]).
For motivation, see rejection of claim 14.
As to claim 18, Sherrets, Kurata, Kurata-922 and Yuen disclose wherein a name of the location is abstracted (Yuen: fig 6A-F, [0035-40]: fig 7A-V, [0041-65; 200-201; 263-265; 268]:  see fig 7A-B where locations “aquarium” “home” “parents” “restaurant” are abstracted with text and icons).
For motivation, see rejection of claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JUNE SISON/Primary Examiner, Art Unit 2455